EXHIBIT 10.1

BLAKE W. KRUEGER
SEPARATION AGREEMENT

This Separation Agreement (this "Agreement") is made and entered into as of this
13th day of March 2008, by and between Wolverine World Wide, Inc., a Delaware
corporation (the "Company"), and Blake W. Krueger ("Executive").

RECITALS

          A.          The Company's Board of Directors (the "Board") has
determined that it is fair and reasonable as to the Company and its
shareholders, and in the best interests of the Company to provide Executive with
added security in his employment.

          B.          In order to induce Executive to remain in its employ, the
Company has entered into this Agreement with Executive.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
set forth below.

          1.          TERMINATION OF EXECUTIVE OTHER THAN FOR CAUSE. If the
Company terminates Executive's employment with the Company at any time other
than for Cause or if the Executive terminates Executive's employment with the
Company for Good Reason at any time prior to two years following the initial
existence of Good Reason, then the Company shall pay Executive the following
(the "Termination Amounts"):

                    1.1.          All accrued and unpaid base salary payable to
Executive by the Company for services rendered through the termination date,
payable in a lump sum payment on the termination date.

                    1.2.          A separation payment equal to the Executive's
base monthly salary as of the termination date multiplied by eighteen (18) (the
"Separation Payment"), less applicable tax and other withholdings required by
law. The Company will pay the Separation Payment in one lump sum payment within
three (3) business days of the termination date. If (1) the Company's Board of
Directors waive the Competitive Activity covenant in Section 16 of the Wolverine
World Wide, Inc. Supplemental Executive Retirement Plan as provided for under
Section 1.6 of this Agreement, and (2) the Executive begins new employment with
a Competing Business within eighteen (18) months following the termination date,
then for each month during such eighteen (18) month period when Executive is
employed with a Competing Business, the Executive will repay to the Company the
salary paid to Executive by the Competing Business in such month up to (but not
exceeding) one-eighteenth of the Separation Payment less applicable tax and
other withholdings required by law. For purposes of this provision, a "Competing
Business" is (1) any of the fourteen companies included within the Company's
"Peer Group" as




--------------------------------------------------------------------------------


defined and set forth in the Company's three year plan prior to the termination
date, and (2) any business that is a direct competitor of a core business of the
Company.

                    1.3.                    The Executive shall receive an
Incentive Bonus payment under each Executive Short-Term Incentive Plan (Annual
Bonus Plan) in which the Executive was participating on the termination date.
The Company shall calculate and pay each Incentive Bonus according to the terms
of the distribution provisions for retirement under the Annual Bonus Plans. For
purposes of each such calculation, the retirement date shall be the Executive's
termination date. By way of example only, if the Executive ceases to be a
Participant (as defined in the Annual Bonus Plan) before the end of any fiscal
year an award shall be paid to the Executive after the end of such fiscal year
prorated as follows: the award, if any, for such fiscal year shall be equal to
100% of the Incentive Bonus that the Executive would have received if the
Executive had been a Participant during the entire fiscal year, multiplied by
the ratio of the Executive's full months as a Participant during that fiscal
year to the 12 months in that fiscal year. The terms of each such Annual Bonus
Plan shall control the calculation and distribution of each Incentive Bonus;
provided, however, that the Executive's Incentive Bonus calculated under the
Annual Bonus Plan shall not be reduced or eliminated and the requirement that
the Executive shall have been a Participant for more than 6 months during a
fiscal year before he may receive an Incentive Bonus for the year is hereby
waived. In addition, the Company shall make a payment for the MBO component of
the Executive's annual bonus by multiplying the MBO component (calculated as the
Personal Goals percentage of the Executive's Target Annual Goals multiplied by
the Bonus Opportunity for the Executive multiplied by the Executive's base
salary amount) by 135% and then multiplying that amount by the same fraction
determined by Section 1.3(2) above. By way of example only, if the Executive's
Bonus Opportunity is 60%, his Personal Goals percentage 20%, and his base salary
$700,000, then his MBO component would be 0.60 x 0.20 x $700,000 x 1.35 =
$113,400, which would then be multiplied by the ratio of the Executive's full
months prior to termination during the fiscal year to the 12 months in that
fiscal year. The Incentive Bonus payment and the MBO component payment shall be
made less applicable tax and other withholdings required by law.

In addition, if the Executive's termination date is prior to the date on which
the Company will pay an Incentive Bonus under the Annual Bonus Plan for the
fiscal year performance period prior to the fiscal year of termination, the
Company also shall pay the Executive 100% of his Incentive Bonus for that prior
fiscal year performance period as set forth in Section 6.2(a) of the Annual
Bonus Plan plus the MBO component, less applicable tax and other withholdings
required by law. For purposes of Section 6.2(b) of the Annual Bonus Plan, the
Executive shall have retired under Section 6.2(a) of the Annual Bonus Plan.

The Company shall pay any amounts the Executive will receive under this Section
1.3 no later than the earlier of the date employees generally are paid such
Incentive Bonus or the 15th day of the third month following the end of the
fiscal year in which the termination date falls, and the payments shall be made
less applicable tax and other withholdings required by law.

                    1.4.                    The Executive shall receive an
Incentive Bonus payment for each uncompleted 3-year period under each Executive
Long-Term Incentive Plan (3-Year Bonus Plan) in which the Executive was
participating on the termination date. The payment for each uncompleted 3-year
period under each 3-Year Bonus Plan shall be calculated and paid according


2

--------------------------------------------------------------------------------


to the terms of the distribution provisions for early retirement under the
applicable 3-Year Bonus Plan. For purposes of each such calculation, the
"retirement" date shall be the Executive's termination date. By way of example
only, if the Executive ceases to be a Participant (as defined in the 3-Year
Bonus Plan) under any 3-Year Bonus Plan before the end of any 3-year period an
award shall be paid to the Executive after the end of such 3-year period
prorated as follows: the award, if any, for such 3-year period shall be equal to
100% of the Incentive Bonus that the Executive would have received if the
Executive had been a Participant (as defined in the 3-Year Bonus Plan) under the
3-Year Bonus Plan during the entire 3-year period, multiplied by the ratio of
the Executive's full months as a Participant during that 3-year period to the
total number of months in that 3-year period. The terms of each such 3-Year
Bonus Plan shall control the calculation and distribution of each Incentive
Bonus; provided, however, that the Executive's Incentive Bonus calculated under
the 3-Year Bonus Plan shall not be reduced or eliminated and the requirement
that the Executive shall have been a Participant for more than 12 months during
a performance period before he may receive an Incentive Bonus for the period is
hereby waived.

In addition, if the Executive's termination date is prior to the date on which
the Company pays an Incentive Bonus under a 3-Year Bonus Plan for any completed
3-year period, the Company shall also pay the Executive 100% of his Incentive
Bonus for that completed 3-year performance period as set forth in Section
6.2(a) of the 3-Year Bonus Plan. For purposes of Section 6.2(b) of the 3-Year
Bonus Plan, the Executive shall have retired under Section 6.2(a) of the 3-Year
Bonus Plan.

The Company shall pay any amounts the Executive will receive under this Section
1.4 no later than the earlier of the date employees generally are paid such
Incentive Bonus or the 15th day of the third month following the end of the
fiscal year in which the termination date falls, and the payments shall be made
less applicable tax and other withholdings required by law.

                    1.5.          The Executive and his spouse and dependents
will be eligible for retiree medical benefits to the extent the Company offers
retiree medical benefits as of the termination date, as if the Executive retired
on the termination date. The Executive shall be obligated to pay the premium for
such retiree medical benefits for as long as the Executive continues such
benefits; provided, however, that for a period starting on the day after the
termination date and ending on the last day of the eighteenth (18th) month
following the month in which the termination date falls the Executive's
obligation to pay the premium shall be reduced by the amount that the Company
will pay toward such coverage, which amount shall be equal to the amount of the
medical coverage premiums paid on behalf of the Executive by the Company as of
the termination date. In the event the Company does not offer retiree medical
benefits as of the termination date or the Executive determines that he does not
desire, at that time, to participate in the retiree plan, (a) the Executive and
his spouse and dependants will be eligible for continued health care coverage,
as permitted under the federal Consolidated Omnibus Budget Reconciliation Act of
1985, as amended ("COBRA"), provided the Executive timely elects pursuant to
COBRA to continue receiving any group medical coverage and/or dental coverage;
(b) the Company agrees to pay for the Executive's COBRA coverage following the
termination date, for a period ending on the last day of the eighteenth (18th)
month following the month in which the termination date falls; (c) the Company's
obligation to pay for the Executive's COBRA coverage, however, shall be reduced
by the amount that the Executive must pay toward such coverage, which shall be
equal to the amount of the Executive's medical and/or dental


3

--------------------------------------------------------------------------------


coverage premiums as of the termination date; (d) the Executive will be required
to pay his COBRA contributions directly to the Company's COBRA administrator
each month; (e) at the end of the last day of the eighteenth (18th) month, any
continuing COBRA coverage shall be at the Executive's sole election and expense;
(f) to the extent that the Executive begins new employment on or before the end
of the last day of the eighteenth (18th) month COBRA continuation period, the
Executive shall immediately notify the Company of such employment; (g) in the
event Executive becomes eligible for health care coverage through a new employer
(without any pre-existing condition exclusions), the Executive shall either
elect such coverage or pay the full COBRA premium amount under the Company plan;
and (h) upon the Executive electing such coverage, the Company's obligation to
pay for COBRA coverage shall immediately cease.

The Company may substitute for its current health insurance plan and retiree
medical insurance plan such coverage and employee contribution requirements as
are then being furnished by the Company to its similarly situated active
employees.

                    1.6.          If the Company does not provide written notice
to the Executive whereby the Company completely waives and releases the
Executive from the Competitive Activity covenant set forth in Section 6.2 of the
Wolverine World Wide, Inc. Supplemental Executive Retirement Plan ("SERP") and
any other non-compete or non-solicitation covenants applicable to the Executive
now or at any time in the future within forty-five (45) days of the termination
date, then the Company shall pay the Executive an additional amount equal to his
base monthly salary as of the termination date multiplied by thirty-six (36) in
a lump sum, less applicable tax and other withholdings required by law, within
fifty (50) days of the termination date. This Section 1.6 shall be in effect
through and shall terminate at the earlier of (1) the Executive's voluntary
termination of employment not for "good reason" or the termination of the
Executive's employment for "cause," (2) the delivery of notice to the Executive
waiving and releasing him from the Competitive Activity covenant set forth in
Section 6.2 of the SERP, (3) the payment of the lump sum amount in lieu of
providing the waiver and release, or (4) 11:59 pm on the Executive's 60th
birthday if the Executive is employed by the Company on that date, after which
this Section 1.6 shall no longer be in force and neither the Company nor the
Executive shall have any obligations or benefits under this Section 1.6.

                    1.7.          The Executive will not be eligible for any
stock awards or any other awards or grants of stock incentives after the
termination date. Any restricted stock or restricted stock units or similar
awards for which the restrictions have not lapsed by the termination date will
have the restrictions lapse on the termination date in accordance with the
governing "retirement" or "Acceleration Event" provision associated with the
award, whichever is more favorable to the Executive. Any options or stock
appreciation rights or other similar awards the Executive has as of the
termination date will immediately vest on the termination date in accordance
with the governing "retirement" or "Acceleration Event" provision associated
with the award, whichever is more favorable to the Executive, and be exercisable
during the remaining term.

                    1.8.          The Company will pay for outplacement
assistance for the Executive through Right Management using the Professional
Management Program for Senior Managers


4

--------------------------------------------------------------------------------


and Directors or the equivalent program available at the Executive's termination
date (or, in the event Right Management is unwilling or unable to provide such
outplacement assistance, a program of similar content and quality offered
through a comparable vendor) in a lump sum on the termination date equal to a
period of twelve (12) months of such outplacement assistance.

          2.          TERMINATION FOR CAUSE. For purposes of this Agreement,
termination for "Cause" shall mean termination by reason of:

                    2.1.          Any act or omission knowingly undertaken or
omitted by the Executive with the intent of causing material damage to the
Company, its properties, assets or business;

                    2.2.          Any intentional act of the Executive involving
fraud, misappropriation or embezzlement, that causes material damage to the
properties, assets, or funds of the Company or any of its subsidiaries;

                    2.3.          The Executive's repeated willful failure to
substantially perform any of the significant duties as reasonably directed by
the Board of Directors of the Company;

                    2.4.          The Executive's conviction (including any plea
of guilty or nolo contendere) of any criminal act that (a) results in the
Executive serving prison time and not being able to perform the normal duties of
his position for more than thirty (30) days; or (b) causes material damage to
the Company, its properties, assets or business; or

                    2.5.          The chronic or habitual use or consumption of
drugs or alcoholic beverages that causes material damage to the Company, its
properties, assets or business.

Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until the Company (1) provides the Executive
with a notice from the Board specifying the grounds for a termination for cause
(and in the case of grounds arising under Section 2.3, providing an opportunity
to cure the conduct if such conduct is curable within thirty (30) days), and (2)
a copy of a resolution adopted by an affirmative vote of not less than a
majority of the independent directors of the Board at a meeting of the Board
called and held for the purpose (after notice to the Executive and an
opportunity for the Executive, with counsel, to be heard before the Board),
finding that in the good faith opinion of the majority of the independent
directors of the Board the Executive has been guilty of conduct set forth in
Sections (2.1), (2.2), (2.3), (2.4) or (2.5) above, setting forth the
particulars in detail. A determination of Cause by the Board shall not be
binding upon or entitled to deference by any finder of fact in the event of a
dispute, it being the intent of the parties that such finder of fact shall make
an independent determination of whether the termination was for "Cause" as
defined above.

          3.          GOOD REASON. For purposes of this Agreement, "Good Reason"
shall mean any of the following without the consent of the Executive:

                    3.1.          a material diminution in Executive's base
compensation, which includes base salary reduction and/or changes which
adversely affect Executive's participation in or


5

--------------------------------------------------------------------------------


opportunities under bonus plans or stock award programs of the Company and its
subsidiaries (other than these implemented for the executive team as a whole);

                    3.2.          a material diminution in Executive's
authority, duties, or responsibilities;

                    3.3.          a requirement that Executive report to a
Company officer or employee instead of reporting directly to the Board; or

                    3.4.          a material change in the geographic location
at which Executive must perform the services (not including a change in
geographic location of the Company's headquarters and a majority of the other
members of the Company's executive team).

Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
and until the Executive provides the Company with a notice specifying the
grounds for Good Reason within a period not to exceed ninety (90) days of the
initial existence of the condition of Good Reason (and providing an opportunity
to cure the conduct within thirty (30) days thereafter).

          4.          NO MITIGATION OR OFFSET. Payment of any sum under this
Agreement shall not be subject to any claim of mitigation nor shall the Company
be entitled to any right of offset with respect thereto.

          5.          GENERAL RELEASE. Upon payment of all the Termination
Amounts described above, Executive shall execute and deliver a Release Agreement
in the form attached hereto as Exhibit A to the Company. If the Executive
exercises his right to revoke the Release Agreement as set forth in Section 9 of
the Release Agreement, he shall not be entitled to receive any of the
Termination Amounts.

          6.          GENERAL PROVISIONS.

                    6.1.          NOTICES. All notices, requirements, requests,
demands, claims or other communications hereunder shall be in writing. Any
notice, requirement, request, demand, claim or other communication hereunder
shall be deemed duly given (i) if personally delivered, when so delivered, (ii)
if mailed, two (2) business days after having been sent by registered or
certified mail, return-receipt requested, postage prepaid and addressed to the
intended recipient as set forth below, or (iii) if sent through an overnight
delivery service under circumstances by which such service guarantees next day
delivery, the date following the date so sent:

 

If to the Company, to:

Wolverine World Wide, Inc.
9341 Courtland Drive
Rockford, MI 49351
Attn: General Counsel

       

If to Executive, to:

Blake W. Krueger
Executive's Home Address on File with the Company's
Human Resources Department



6

--------------------------------------------------------------------------------




Any party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.

                    6.2.          ASSIGNMENT. This Agreement and the benefits
hereunder are personal to Executive and are not assignable or transferable
except by the law of descent and distribution. The Company may not assign this
Agreement to any person, firm or company; provided however, that this Agreement
and the benefits hereunder may be assigned by the Company to any corporation
into which the Company may be merged or consolidated, and this Agreement and the
benefits hereunder will automatically be deemed assigned to any such
corporation.

                    6.3.          ENTIRE AGREEMENT. This Agreement contains the
entire agreement between the Executive and the Company with respect to the
subject matter of this Agreement, and supersedes and cancels any and all
previous written or oral negotiations, commitments, understandings, agreements
and any other writings or communications in respect of such subject matter.
Notwithstanding the foregoing, this Agreement is separate from and does not
supersede or cancel the Wolverine World Wide, Inc. Executive Severance Agreement
between the Company and Executive dated April 17, 2007, as amended (the
"Executive Severance Agreement").

                    6.4.          AMENDMENTS. This Agreement may be modified,
amended, superseded or terminated only by a writing duly signed by both parties.

                    6.5.          SEVERABILITY. Any provision of this Agreement
which is held invalid, illegal or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability, without affecting in any way the remaining provisions
hereof in such jurisdiction or rendering that or any other provision of this
Agreement invalid, illegal or unenforceable in any other jurisdiction.

                    6.6          NO WAIVER. Any waiver by either party of a
breach of any provisions of this Agreement shall not operate or be construed to
be a waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of either party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or to deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

                    6.7.          BINDING EFFECT. Subject to the provisions of
Section 6.2, this Agreement shall be binding on, and shall inure to the benefit
of, the parties hereto and their permitted assigns, successors and legal
representatives.

                    6.8.          COUNTERPARTS. This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same document.

                    6.9.          GOVERNING LAW. This Agreement has been
negotiated and entered into in the State of Michigan and shall be construed in
accordance with the laws of the State of


7

--------------------------------------------------------------------------------


Michigan. The Company and the Executive irrevocably agree and consent to the
exclusive jurisdiction of the Circuit Court for Kent County, Michigan for the
resolution of claims, disputes and controversies under this Agreement.

                    6.10          ATTORNEY'S FEES. If any contest or dispute
shall arise under or related to this Agreement involving the failure or refusal
of the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse Executive, on a current basis, for all legal fees and expenses,
if any, incurred by Executive in connection with such contest or dispute
regardless of the result thereof.

                    6.11.          OTHER ARRANGEMENTS. Notwithstanding anything
herein to the contrary, the rights of, and benefits payable to, Executive,
his/her estate, or his/her beneficiaries pursuant to this Agreement are in
addition to any rights of, or benefits payable to, Executive, his/her estate, or
his/her beneficiaries under any other employee benefit plan or compensation
program of the Company, except that no benefits pursuant to any other employee
plan or compensation program that become payable or are paid in accordance with
this Agreement shall be duplicated by operation of this Agreement.


[SIGNATURE BLOCK ON NEXT PAGE]















8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Separation Agreement to be
executed on its behalf by its duly authorized officer and Executive has executed
the same as of the day and year first above written.

 

WOLVERINE WORLD WIDE, INC.

         

By:

   /s/ David T. Kollat

--------------------------------------------------------------------------------

   

     Title:

   Lead Director

--------------------------------------------------------------------------------

             

EXECUTIVE

               /s/ Blake W. Krueger

--------------------------------------------------------------------------------

 

Blake W. Krueger














9

--------------------------------------------------------------------------------




EXHIBIT A

Release





























EXHIBIT A

--------------------------------------------------------------------------------




BLAKE W. KRUEGER
RELEASE AGREEMENT

          This Release Agreement (the "Agreement") is entered into by and
between Wolverine World Wide, Inc. ("Company") and Blake W. Krueger (the
"Executive"). The Company and the Executive agree as follows regarding the
conclusion of Executive's employment with the Company.

          1.          CONCLUSION OF EMPLOYMENT. Effective as of [____________],
(the "Termination Date"), the Executive hereby voluntarily resigns his position
as President and Chief Executive Officer, and from all other offices which he
holds at the Company or any of its affiliates or subsidiaries. All benefits not
expressly addressed in this Agreement or which the Company is not obligated by
applicable law to continue beyond the Termination Date, shall cease as of the
Termination Date.

          2.          EXECUTIVE'S PAYMENT. Subject to the Executive fulfilling
all of his obligations under this Agreement, the Company will pay the Executive
the amounts and provide the benefits required under the Separation Agreement
with the Company dated [_____] (the "Separation Agreement").

          3.          FUTURE COMMUNICATIONS. Should inquiries be made of the
Company regarding the Executive's employment by the Company, the Company will
limit the information it releases to the dates of his employment and the
positions held, except to the extent it is otherwise required by law to release
information regarding his employment.

          4.          NON-DISPARAGEMENT. The Executive shall not make
disparaging remarks about the Company, its management or its operation in any
conversation, correspondence or other communications with any Executives of the
Company, its customers, vendors, suppliers or with the general public. The
Executive understands and agrees that the commitment in this Section is a
significant and material provision of this Agreement, and that the Company shall
be entitled to immediately stop making any payments under this Agreement should
the Executive fail to comply with this provision or any other provision of this
Agreement.

          5.          RETURN OF PROPERTY. All documents, including memoranda,
notes, records, reports, photographs, drawings, plans, papers, or other
documents, samples or analyses, or electronically stored information, whether or
not they contain Confidential Information, are the property of the Company and
must be returned to the Company on or before the Termination Date. The Executive
shall return to the Company all of its property in his possession, including,
but not limited to, keys, office equipment, credit cards, personal computers,
files, correspondence, customer lists, business notes, documents and all other
materials relating to the Company's business on or before the Termination Date.
The Executive agrees not to keep photocopies, facsimiles or electronically
stored forms of any Company materials.

          6.          INTERPRETATION BY COURT. If any provision of this
Agreement as applied to the Company or Executive or to any circumstance shall be
adjudged by a court of competent jurisdiction to be invalid or unenforceable,
that provision and determination shall in no way affect any other provision of
this Agreement, the application of such provision in any other circumstances, or
the validity or enforceability of this Agreement. The Company and the Executive
agree that the provisions of this Agreement are reasonable and they intend this
Agreement to be enforced as written. If, however, any provision, or part any
part of a provision




--------------------------------------------------------------------------------


is held to be unenforceable because of its duration or the types of activities
restricted by it, all parties agree that a Court of competent jurisdiction
making such determination shall have and should exercise the power to (1) reduce
the duration of the provision or types of activities restricted to the maximum
duration permitted by applicable law; (2) delete specific words or phrases; and
(3) enforce the provision in its reduced form.

          7.          WAIVER AND RELEASE. In consideration of the payments and
benefits set forth herein, Executive hereby releases, waives, and forever
discharges the Company and each of its affiliates, operating divisions,
officers, directors, shareholders, Executives, agents, professionals, and other
representatives from all claims, demands, obligations, damages, and liabilities
of every kind and nature and form all actions and causes of action which
Executive may now have or may have or maintain hereafter against any of them
whether in law, or in equity, known or unknown, arising in any way out of
Executive's employment with the Company.

(a)          INCLUDED STATUTES. This Release and Waiver includes but is not
limited to, any and all claims, including claims arising under the Civil Rights
Act of 1964, the Executive Retirement Income Security Act, the Americans with
Disabilities Act, the Family & Medical Leave Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Michigan's
Elliot-Larsen Civil Rights Act, the Michigan Persons With Disabilities Civil
Rights Act, and all other relevant local, state and federal statutes.

(b)          INCLUDED CLAIMS. This Agreement also includes, but is not limited
to, all claims for past due or future wages, severance pay, bonuses, vacation
pay, medical insurance, life or disability insurance, and other benefits (except
vested retirement benefits) and all claims for violation of any express or
implied agreement, written or verbal, that occurred before the execution of this
Agreement, or for any violation of any common law duty or statute.

(c)          EXCLUDED CLAIMS. Executive does not waive rights or claims that may
arise after the Effective Date of this Agreement. This waiver and release shall
not constitute a waiver or release by the Executive of any of his rights to file
a discrimination complaint/charge with any local, state, or federal agency.

(d)          EXCEPTIONS TO RELEASE. This release shall not constitute a waiver
or release by the Executive of his entitlement to any payments or benefits
described in this Agreement, the Separation Agreement or any other contract,
agreement or plan in which Executive participates or pursuant to which Executive
is entitled to any benefits including, without limitation, the Wolverine World
Wide, Inc. Supplemental Executive Retirement Plan or any right by the Executive
to be indemnified by the Company as provided by statute, the Company's By-Laws,
or any Directors and Officers liability insurance policy maintained by the
Company for any acts or omissions during the term of his employment to the same
extent he would have had the right to be indemnified absent this release.



2

--------------------------------------------------------------------------------




          8.          OPPORTUNITY FOR REVIEW AND CONSULTATION. The Executive
acknowledges having read this Agreement and understands all of its provisions.
The Executive knowingly and voluntarily agrees to all of the terms and
provisions of this Agreement. The Executive acknowledges that he has had
twenty-one (21) days to enter into this Agreement. If this Agreement was
executed prior to the expiration of the twenty-one (21) day deliberation period,
the Executive warrants such execution was voluntary and without coercion by the
Company. The Company encourages Executive to consult with an attorney regarding
this Agreement. The Executive acknowledges that he has either consulted with an
attorney regarding this Agreement or has intentionally chosen not to exercise
the right to do so.

          9.          REVOCATION PERIOD. Executive has seven (7) days after
signing this Agreement to revoke the Agreement and the Agreement will not be
effective until that revocation period has expired ("Effective Date.") Notice of
revocation shall be in a signed document delivered to the Company's General
Counsel before the expiration of the revocation period.

          10.        DISCLOSURES AND SUBPOENA. The Executive agrees that the
Executive will not, directly or indirectly, and without the Company's prior
written consent, voluntarily provide information, documents, or statements to
any entity or person, including current or former Executives of the Company
(except the Executive's counsel, tax preparer, and immediate family) regarding:
(a) any other person's employment with, or termination of employment from, the
Company; or (b) any information or documents concerning the Company. In the
event that a subpoena or other lawful process is properly served upon the
Executive requiring production or disclosure of information or documents
concerning the foregoing matters, the Executive shall promptly notify the
Company, in accordance with the Notices provisions detailed herein, and shall
provide it with copies of any subpoena or other process served upon the
Executive. The Executive shall thereafter make such documents available to the
Company for inspection and copying at a reasonable time and place designated by
the Company prior to their production. In the event that the subpoena or other
process requires testimony or statements from the Executive, the Executive
agrees to meet, telephonically or in person, with attorneys or agents designated
by the Company, at a reasonable time and place designated by the Company and
prior to giving the testimony or the production of documents, for the purpose of
discussing the same. Nothing herein shall give the Company the right to control
or dictate the content of any testimony given by the Executive, or any documents
produced by the Executive pursuant to subpoena or other lawful process. It is
understood that the Executive shall provide all information lawfully required of
the Executive, but shall not waive any matters of attorney-client privilege
without the Company's express consent. In the event that the Company requires
any information or testimony from the Executive in connection with any claim
made against the Company, or any claims made by the Company against persons or
entities not party to this Agreement, the Executive agrees to cooperate fully
with and without cost to the Company, including: (a) appearing at any
deposition, trial, hearing or arbitration; (b) meeting telephonically or in
person with attorneys or agents designated by the Company, at a reasonable time
and place designated by the Company and prior to the giving of testimony, for
the purpose of discussing such testimony; and (c) providing the Company with any
relevant documentation in the Executive's custody, control or possession. The
Company will, however, pay for or reimburse the Executive for any reasonable
expenses, not including attorneys fees, he incurs in connection with such
cooperation provided that the Company has agreed in advance to such expenses.



3

--------------------------------------------------------------------------------




          11.          FUTURE COOPERATION. The Executive agrees that, in the
future, he will cooperate with the Company and will execute such documents that
the Company requests in order to fulfill his obligations hereunder.

          12.          GOVERNING LAW. This Agreement will be governed by and
construed in accordance with the laws of the State of Michigan. The Company and
the Executive irrevocably agree and consent to the exclusive jurisdiction of the
Circuit Court for Kent County, Michigan for the resolution of claims, disputes
and controversies under this Agreement.

          13.          ENTIRE AGREEMENT. This Agreement constitutes the entire
agreement between Executive and the Company with respect to the subject matter
of this Agreement and supersedes all earlier agreements and understandings, oral
and written, between the parties other than the Separation Agreement.

 

WOLVERINE WORLD WIDE, INC.

         

By:

 

--------------------------------------------------------------------------------

         

EXECUTIVE

           

--------------------------------------------------------------------------------

 

Blake W. Krueger












4

--------------------------------------------------------------------------------
